Title: From George Washington to George Plater, 9 July 1781
From: Washington, George
To: Plater, George


                  
                     
                     Gentlemen,Head Quarters near Dobb’s Ferry July 9th 1781
                  
                  I am honoured with your favour of the 27 ult.  as the troops of Maryland compose part of the southern army now under the immediate command of Major Genl Greene, I think there wd be an impropriety (as it may interfere with the arrangements of that army) to give General Smallwood directions to remain in Maryland for the purposes you mention—but if his doing this is not incompatible with the orders or views of General Greene, I have no objection to his remaining in that state till application can be made to General Greene who I make no doubt will acquiesce in a measure which seems calculated for the public good, if General Smallwood’s service with the army can be dispensed with.  I have the Honour to be Gentlemen with great respect your most Obedt Servt
                  
                     Go: Washington
                  
               